Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Gerry Jardine, the Chief Executive Officer and Chief Financial Officerof Silica Resources Corporation,hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to his knowledge, the Quarterly Report on Form 10-Q of Silica Resources Corporation, for the quarterly period endedJune 30, 2008, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that the information contained in the Quarterly Report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of Silica Resources Corporation. Date: August 14, 2008 /s/ "Gerry Jardine" Gerry Jardine President, Chief Executive Officer, Chief Financial Officer, Principal Accounting Ofifcer, Treasurer A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signatures that appear in typed form within the electronic version of this written statement required by Section 906, has been provided to Silica Resources Corporation and will be retained by Silica Resources Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
